 

Exhibit 10.3

 

SEVENTH AMENDMENT TO SENIOR PROMISSORY NOTE

 

THIS SEVENTH AMENDMENT TO SENIOR PROMISSORY NOTE (“Seventh Amendment” or
“Amendment”) is entered into and effective as of October 8, 2019, by and between
CALAVO GROWERS, INC., a California corporation (“Lender”), located at 1141-A
Cummings Road, Santa Paula, CA 93060, and FRESHREALM, LLC, a Delaware limited
liability company (“Borrower”), located at 34 N Palm St Suite 100, Ventura, CA
93001.  Lender and Borrower are sometimes collectively referred to herein as the
“Parties.”  Capitalized terms not otherwise defined herein shall have the same
meaning as those capitalized terms defined in that certain Sixth Amended and
Restated Senior Promissory Note (the “Note”) dated September 18, 2019, by and
between the Parties.

 

RECITALS

WHEREAS, Borrower and Lender previously entered into the Note evidencing
Lender’s then total outstanding amount loaned to Borrower of Thirty-Three
Million Seven Hundred Forty-Two Thousand Thirteen Dollars and Seventy Cents
($33,742,013.70) (the “Loan Amount”, as defined in the Note);

 

WHEREAS, in connection with such Loan Amount, Lender has a first-priority
security interest in all of the assets and collateral of Borrower pursuant to an
amended Security Agreement by and between Lender and Borrower, dated September
18, 2019 (“Security Agreement”);

 

WHEREAS, in addition to the Loan Amount, Borrower has requested from Lender an
additional loan of One Million One Hundred Thousand Dollars ($1,100,000) (the
“Additional Loan Amount”), and Lender desires to loan Borrower the Additional
Loan Amount by amending the Note, pursuant to this Seventh Amendment, wherein
such Additional Loan Amount shall also be secured, on a first priority basis, in
all of the assets and collateral of Borrower pursuant to the Security Agreement;
and

 

WHEREAS, the Parties now desire to enter into this Seventh Amendment to account
for the Additional Loan Amount, and to amend and modify the Note on the terms
and conditions set forth in this Seventh Amendment; however, except for as
provided herein, the Note and its terms shall continue in full force and effect.

 

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

 

1.         Additional Loan Amount.  In addition to the previous total and
original Loan Amount of Thirty-Three Million Seven Hundred Forty-Two Thousand
Thirteen Dollars and Seventy Cents ($33,742,013.70) stated and owed by Borrower
to Lender under the Note, as





1



 

of the date hereof, Lender shall loan and advance to Borrower the Additional
Loan Amount of One Million One Hundred Thousand Dollars ($1,100,000), pursuant
to the loan terms of the Note (including, but not limited to, interest rate,
Maturity Date, Events of Default, and all other terms and conditions therein),
and the Additional Loan Amount pursuant hereto shall become a part of the total
principal amount due to Lender by Borrower under the Note for a total of
Thirty-Four Million Eight Hundred Forty-Two Thousand Thirteen Dollars and
Seventy Cents ($34,842,013.70), wherein such total principal amount due by
Borrower to Lender, as a result hereof, shall be referred to as the Loan Amount
under the Note.

 

2.         Principal Due and Loan Amount.  As a result of the advance by Lender
to Borrower of the Additional Loan Amount pursuant hereto, all references to the
“Loan Amount” as stated in the Note shall mean the principal amount due by
Borrower to Lender in the amount of Thirty-Four Million Eight Hundred Forty-Two
Thousand Thirteen Dollars and Seventy Cents ($34,842,013.70).  For purposes of
clarification, such principal and revised Loan Amount does not include interest
accrued to date on the original Loan Amount under the Note, and nothing herein
shall relieve or cancel Borrower’s obligation and responsibility to pay to
Lender such accrued interest pursuant to the terms of the Note.

 

3.         Security Interest.  As stated in the Note and in the Security
Agreement, Borrower has previously granted a security interest to Lender in all
of Borrower’s assets, and any payments and obligations of the total Loan Amount
(including, but not limited to the Additional Loan Amount) are secured by all of
the assets of Borrower on a first-priority basis as further described in the
Security Agreement between Lender and Borrower.

 

4.         Eligible Funds and Capital Call Round.  Due to the advance by Lender
to Borrower of the Additional Loan Amount hereunder, such Additional Loan Amount
shall be considered “Additional Amounts”, as defined in Section 2(c) of the
Note.  As a result, as defined and described under Section 2(d) of the Note, the
Additional Loan Amount under this Seventh Amendment shall be considered
“Eligible Funds”, and in its sole discretion, but without any obligation to do
so, Lender if it desires and at its option, may apply and credit the Additional
Loan Amount hereunder towards the total Capital Investment to be made by Lender,
if any, in or to Borrower pursuant to the Capital Call Round,  as defined and as
further described in the Note.

 

5.         No Other Amendments.  Except as specifically amended herein, each of
the provisions of the Note shall remain in full force and effect.  This Seventh
Amendment does not extinguish the outstanding indebtedness evidenced by the Note
prior to the date hereof and is not intended to be a substitution or novation of
the original indebtedness under the Note or any of the other terms of the Note,
which shall continue in full force and effect, except as specifically amended
and restated hereby.  Additionally, this Seventh Amendment does not extinguish
or modify Lender’s security interest in the assets of Borrower pursuant to the
Security Agreement.

 

6.         Counterparts; Delivery.  This Seventh Amendment may be executed in
any number of counterparts, each of which, when so executed and delivered shall
be deemed an original and it shall not be necessary in making proof of this
Seventh Amendment to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of this Seventh Amendment by
facsimile or other electronic imaging means shall be effective as an original.

 





2



 

7.         Governing Law.  This Seventh Amendment shall be governed by,
interpreted under, and construed and enforced in accordance with the internal
laws, and not the laws pertaining to conflicts or choice of laws, of the State
of California applicable to agreements made and to be performed wholly within
the State of California.

 

(Please Proceed to Next Page for Signatures)

 





3



 

IN WITNESS WHEREOF, Borrower and Lender have caused this Seventh Amendment to
Senior Promissory Note to be executed as of the date first written above.

 

 

 

 

BORROWER:

 

 

 

FRESHREALM, LLC

 

 

 

By:

/s/ Michael R. Lippold

 

Name:

Michael Lippold

 

Title:

Chief Executive Officer

 

 

 

LENDER:

 

 

 

CALAVO GROWERS, INC.  

 

 

 

By:

/s/ Lecil E. Cole

 

Name:

Lecil Cole

 

Title:

Chief Executive Officer

 

 

 

 

(Signature Page to Seventh Amendment to Senior Promissory Note)

 

4

